[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            JULY 27, 2007
                             No. 07-11158                 THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                   D. C. Docket No. 07-00022-CV-F-N

PATRICK LAVENDER,



                                                          Petitioner-Appellant,

                                  versus

DARLENE DREW,
Warden,
UNITED STATES OF AMERICA,


                                                      Respondents-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      _________________________

                              (July 27, 2007)

Before DUBINA, CARNES and BARKETT, Circuit Judges.
PER CURIAM:

      Patrick Lavender, a pro se federal prisoner, appeals the district court’s

dismissal of his petition for writ of habeas corpus filed pursuant to 28 U.S.C.

§ 2241, in which he argued that the sentencing court lacked personal jurisdiction

over him because he was seized without due process of law. The district court

determined that §2255’s “savings clause” was not available to allow him to file

under § 2241.

      We review the availability of habeas relief under § 2241 de novo. Darby v.

Hawk-Sawyer, 405 F.3d 942, 944 (11th Cir. 2005). Typically, a collateral attack

on a federal conviction or sentence must be brought under § 2255. Sawyer v.

Holder, 326 F.3d 1363, 1365 (11th Cir. 2003). Under limited circumstances,

however, a provision of § 2255, known as the “savings clause,” permits a federal

prisoner to file a habeas petition pursuant to 28 U.S.C. § 2241 after the limitation

period if a petition under §2255 is “inadequate or ineffective to test the legality of

his detention.” See 28 U.S.C. §§ 2241(a), 2255 ¶ 5. We have held that the savings

clause only applies when the petitioner shows

      1) that the claim is based upon a retroactively applicable Supreme
      Court decision; 2) the holding of the Supreme Court decision
      establishes the petitioner was convicted for a nonexistent offense; and,
      3) circuit law squarely foreclosed such a claim at the time it otherwise
      should have been raised in the petitioner’s trial, appeal, or first § 2255
      motion.

                                           2
Wofford v. Scott, 177 F.3d 1236, 1244 (11th Cir. 1999).

      Here, Lavender is precluded from seeking relief under § 2241 because §

2255’s “savings clause” does not apply. He has failed to satisfy the first prong of

the Wofford test because his claim is not based on a retroactive Supreme Court

decision, and we need not address the remaining prongs. See Wofford, 177 F.3d at

1244-45. After careful review of the record and the briefs of both parties, we

discern no reversible error.

      AFFIRMED.




                                          3